By the Court —
Wilson, C. J.
— It was the ancient common law-rule that a defendant convicted of felony could not for any cause have a new trial; the sole remedy being to apply for a pardon if for any cause the conviction was improper. 1 Chitty’s Cr. Law, 644, and cases there cited.
But in misdemeanors it was different. Rex vs. Maubey, 6 T. R., 638. This common law rule is not the law with us.
In most if not all of the United States new trials are grantable at the instance of the accused in all criminal cases. 1 Arch. Cr. Prac, and Plead., (7th Ed.,) 663, note and cases there cited; 2 Lead. Crim. Cases, 491-2, in note and cases there cited.
This practice we think based on sound principle and consonant to the dictates of justice and humanity. See People vs. Stone, 5 Wend., 42.
It is true that the crime charged in this case is not a felony, and the punishment consequent on conviction is usually considered light, but this does not at all affect the principle involved.
The rights of the citizen — the claims of justice, are to be taken into the account in granting a new trial — not the amount of the fine or length of imprisonment. The person who is unjustly convicted of the larceny of one dollar has sustained an irreparable injury. The blot on his reputation is an injury that can never be atoned for or remedied. It does not die with him, but is an inheritable curse which he transmits to his posterity.
That the evidence was insufficient to justify the verdict, is a *316ground on which a new trial is often and properly granted. See 1 Arch. Cr. Prac. and Plead., (7 Ed.,) 663, and eases cited in notes.
We admit that to warrant a new trial in such cases, the evidence must be manifestly insufficient to warrant the finding of the jury, and this reasoning applies a fortiori to an appellate court. See authorities last above cited.
In this case the evidence of the guilt is the possession by the accused of the stolen property about a month after it was stolen. This perhaps was sufficient to call on him for an explanation of his possession.
This explanation he gave by the testimony of three witnesses that he purchased the stolen property — giving the time and place of purchase and the amount paid.
He also called a witness who testified that his reputation for honesty was good. How the jury with this evidence before them uncontradicted could find a verdict of guilty, is only to bo accounted for by supposing that they forgot the humane maxim of the criminal law, that it is sufficient for the prisoner to raise a reasonable doubt of his guilt.
The verdict is manifestly against the weight of evidence.
New trial granted.